t c memo united_states tax_court lakewood associates robert g moore tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date douglas e kahle for petitioner john c mcdougal for respondent memorandum opinion panuthos chief special_trial_judge this matter originally came before the court on respondent's motion for judgment on the pleadings filed pursuant to rule a during unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code in effect for the year in issue the course of a hearing conducted in this case the parties made certain factual representations to the court going beyond the matters alleged in the pleadings consistent with rule b the court advised the parties of its intention to treat respondent's motion as a motion for summary_judgment and directed the parties to file separate reports with the court attaching thereto any exhibits affidavits or other documentation necessary to complete the record see rule b and d the parties having complied with the court's order respondent's motion for judgment on the pleadings shall be treated herein as a motion for summary_judgment see francis v commissioner tcmemo_1988_30 the issue for decision is whether respondent is entitled to a summary_judgment denying lakewood associates' claim to a loss for related to a taking of certain real_property summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be rule b provides b matters outside pleadings if on a motion for judgment on the pleadings matters outside the pleadings are presented to and not excluded by the court the motion shall be treated as one for summary_judgment and shall be disposed of as provided in rule and all parties shall be given reasonable opportunity to present all material made pertinent to such a motion by rule granted with respect to all or any part of the legal issues in controversy-- if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the following is a summary of the relevant facts that do not appear to be in dispute they are stated solely for purposes of deciding the pending motion and are not findings_of_fact for this case fed r civ p a background lakewood associates lakewood or the partnership is a general_partnership subject_to the unified partnership audit and litigation procedures set forth in sec_6221 through see tax equity and fiscal responsibility act of tefra publaw_97_248 stat at all relevant times lakewood maintained its principal_place_of_business at virginia beach virginia sec_7482 robert g moore petitioner is lakewood's tax_matters_partner lakewood was formed in the state of virginia on date during lakewood acquired approximately acres of unimproved_real_estate located in chesapeake virginia although lakewood acquired the property with a view towards profiting from its development efforts in this regard were halted when the federal government issued its wetlands manual of wetlands manual under the wetlands manual property falling within the definition of protected wetlands is subject_to the jurisdiction of the environmental protection agency and the united_states army corps of engineers coe as a consequence of the release of the wetlands manual lakewood engaged various environmental engineering consultants to prepare wetland evaluations and provide advice regarding the feasibility of developing the property after determining that approximately percent of lakewood's property constitutes protected wetlands as defined in the wetlands manual the consultants advised lakewood that in accordance with the wetlands manual a permit would have to be obtained from coe while not critical to the disposition of the pending motion it appears that the wetlands manual was abandoned sometime in in favor of the readoption of the wetlands manual of prior to the property in question was not considered wetlands pursuant to the clean water act publaw_95_217 91_stat_1600 see u s c sec prior to developing the property when asked to opine as to the likelihood that coe would grant lakewood's application_for a permit to develop the property the consultants generally agreed that lakewood would not be permitted to develop the land and in fact coe probably would never formally act on lakewood's application the consultants' view in this regard is reflected in the following statement based on my review of the documentation all the signals from coe indicate that the permit would not be issued and it was not probable that lakewood would get a permit the more probable result would be that coe would require lakewood to provide more and more studies of alternative sites endangered species reconnaissance and archeological surveys until lakewood finally gave up due to the rising costs it is my experience that this is the pattern in other cases in which a residential developer applies to coe for a permit to develop a large wetland area based on this advice lakewood decided that it would not be economically feasible to attempt to develop the property lakewood reported a loss of dollar_figure in respect of the property on its partnership return respondent subsequently examined lakewood's return and disallowed the loss in its entirety although an appraiser engaged by respondent to review the matter found it unlikely that the property could be developed in an economically feasible manner respondent issued a notice of final_partnership_administrative_adjustment fpaa to lakewood stating in pertinent part since it has not been established that a condemnation involuntary_conversion or a disposition based on a closed completed transaction occurred within the meaning of the internal_revenue_code no loss is allowable in addition it has not been established that the designation of your property as wetlands or the issuance of the wetlands manual and regulations deprived you of all economic use of the property if however the issuance of the wetlands manual and regulations is ultimately determined to constitute a condemnation an involuntary_conversion or other allowable loss any such loss must be reduced by the partnership's right to reimbursement for such loss since you have not established that such reimbursement would not equal or exceed the partnership's basis in the property no loss is allowable in response to the fpaa petitioner invoked this court's jurisdiction by filing a timely petition_for_readjustment of partnership items as indicated the matter is presently pending before the court on respondent's motion for summary_judgment for purposes of the present motion only respondent admits all of the allegations of fact contained in the petition and concedes that the issuance of the wetlands manual so restricted lakewood's ability to develop its property as to amount to a taking of the property within the meaning of sec_1231 and sec_165 assuming there was such a taking respondent maintains that she is entitled to judgment as a matter of law on the theory that lakewood had a co-extensive right to reimbursement from the federal government which would reduce to zero the amount of the otherwise allowable loss in the year the loss occurred petitioner filed a response and a supporting memorandum of law in opposition to respondent's motion discussion the issue for decision is whether assuming the application of the wetlands manual effected a taking of lakewood's property respondent is entitled to summary_judgment that lakewood is nonetheless precluded from reporting a loss relating to such event on the ground that it possessed a claim for reimbursement from the federal government with respect to which there was a reasonable_prospect_of_recovery sec_165 states the general_rule that a deduction may be reported for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1 d i income_tax regs which concerns the year in which a loss deduction may be reported provides if a casualty or other event occurs which may result in a loss and in the year of such casualty or event there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether or not such reimbursement will be received whether a reasonable_prospect_of_recovery exists with respect to a claim for reimbursement of a loss is a question of fact to be determined upon an examination of all facts and circumstances whether or not such reimbursement will be received may be ascertained with reasonable certainty for example by a settlement of the claim by an adjudication of the claim or by an abandonment of the claim when a taxpayer claims that the taxable_year in which a loss is sustained is fixed by his abandonment of the claim for reimbursement he must be able to produce objective evidence of his having abandoned the claim such as the execution of a release emphasis added in sum sec_1_165-1 income_tax regs provides that a loss is not sustained ie recognized for purposes of sec_165 if there exists a claim for reimbursement with respect to the loss for which there is a reasonable_prospect_of_recovery until it can be ascertained with reasonable certainty whether or not such reimbursement will be received respondent's motion for summary_judgment is premised on the theory that lakewood was guaranteed full compensation_for the loss resulting from the classification of its property as wetlands in particular assuming the classification of lakewood's property as wetlands constitutes a taking of the property respondent contends that lakewood is guaranteed to be compensated by the federal government pursuant to the fifth_amendment to the u s constitution which provides that private property shall not be taken for public use without just compensation petitioner presents four alternative arguments in opposition to respondent's motion first petitioner contends that to the extent respondent's motion is based on an admission of all allegations of fact contained in the petition respondent is deemed to have conceded paragraph l of the petition which states the possibility of recovery on a case brought before the united_states claims_court is speculative and the potential existence of a legal right to bring such a claim is not the equivalent of an insurance_policy which serves to reduce the amount of otherwise deductible loss which has been incurred by the partnership as petitioner sees it an admission of this paragraph is contrary to respondent's argument that lakewood had a guaranteed right of reimbursement from the federal government petitioner's second argument is that respondent's motion should be denied on the ground that the question of whether lakewood enjoyed a reasonable_prospect_of_recovery against the federal government is a question of fact as opposed to a question of law specifically petitioner cites the portion of sec_1_165-1 income_tax regs that provides that whether a taxpayer has a reasonable_prospect_of_recovery with respect to an event causing a potential loss is a question of fact to be determined upon an examination of all the facts and circumstances petitioner's third argument is based on this court's decision in 76_tc_484 affd 691_f2d_997 11th cir in hills we allowed the taxpayers to claim a theft_loss of dollar_figure notwithstanding that the taxpayers had an insurance_policy that would otherwise have covered the loss where the taxpayers decided not to file a claim with the insurance_company for fear that the policy would not be renewed relying on the reasoning underlying our decision in hills petitioner contends that lakewood is not required to seek a judicial remedy as a prerequisite to recognizing the loss in question finally petitioner maintains that respondent's motion should be denied on the ground that lakewood's prospects of recovery against the federal government are speculative at best in short petitioner asserts that lakewood would have to apply to coe for a permit to develop the regulated wetlands and have that application denied before being permitted to commence an action in the u s court of federal claims petitioner further contends that he is prepared to prove at trial that based upon current coe practices lakewood's permit application might never be formally denied thus denying lakewood access to the court of federal claims based upon our review of the pleadings and the other materials making up the record in the case and having fully considered the parties respective positions we are persuaded that respondent's motion for summary_judgment should be denied sec_1_165-1 income_tax regs provides that when an event occurs that may result in a loss yet there exists a claim for reimbursement on the loss with respect to which there is a reasonable_prospect_of_recovery no loss may be reported until it can be ascertained with reasonable certainty whether or not such reimbursement will be received sec_1_165-1 income_tax regs further provides that whether a reasonable_prospect_of_recovery exists with respect to a claim for reimbursement of a loss is a question of fact to be determined upon an examination of all facts and circumstances respondent argues that assuming lakewood suffered a taking in this case lakewood necessarily possessed a reasonable_prospect_of_recovery as contemplated under sec_1_165-1 income_tax regs relying on affidavits executed by lakewood's environmental engineering consultants petitioner counters that by virtue of coe's method of operation there is a genuine issue of fact whether lakewood's property was taken in such a manner as to eliminate any reasonable_prospect_of_recovery while there is a certain allure in the fundamental logic underlying respondent's argument on the whole we find respondent's position to be overly simplistic it is beyond peradventure that the federal government is obliged to provide just compensation where private property is taken within the meaning of fifth_amendment see eg 505_us_1003 nevertheless respondent's abstract concession that lakewood suffered a compensable taking does not ensure or confirm that lakewood will in fact secure such a remedy given the administrative realities of wetlands regulation in light of petitioner's allegations concerning coe's administrative practices we conclude that a genuine issue as to a material fact remains in dispute with regard to lakewood's prospects for a recovery for these reasons we conclude that the question of whether lakewood sustained a loss within the meaning of sec_165 in this case is not ripe for disposition by summary_judgment to reflect the foregoing an order denying respondent's motion for summary judgement will be issued because this matter is before us on respondent's motion for summary_judgment the inferences that we draw from the underlying facts are viewed in the light most favorable to petitioner the party opposing the motion 85_tc_812
